DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 2-13 and 21, drawn to an insertion device having illumination of working channel entrance ports, classified in A61B1/018.
II.	Claims 14-20, drawn to an insertion device having a seal covering working channel entrance ports, classified in A61B1/00137.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention I does not require the seal covering the entrance ports. The subcombination has separate utility such as a surgical camera that does not require illumination of the entrance ports, classified in A61B1/00137. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)  and the prior art applicable to one species would not likely be applicable to another invention. 
(b) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

A Species must be elected from Set I:    
Set I: 
    	Species A: The system as discussed with reference to Figs.1-6. 
   	Species B: The system as discussed with reference to Fig.9.
  	Species C: The system as discussed with reference to Fig.10.
    	Species D: The system as discussed with reference to Fig.11.
    	Species E: The system as discussed with reference to Fig.12.
A Species must be elected from Set II:
Set II:
    	Species F: The mounting interface as discussed with reference to Figs.5a-d. 
    	Species G: The mounting interface as discussed with reference to Fig.5e.
A Species must be elected from Set III:    
Set III:
Species H: The distal portion of the visualization device as discussed with reference to Figs.7a-c.
Species I: The distal portion of the visualization device as discussed with reference to Fig.7d-e.
Species J: The distal portion of the visualization device as discussed with reference to Figs.7f-h.
Species K: The distal portion of the visualization device where the imager tilts up, as discussed in paragraph 106 of the applicant’s published specifications.
Species L: The distal portion of the visualization device as discussed with reference to Fig.8.
Note: these 3 species to be elected shall together constitute a single grouping of patentably indistinct species.
These species are independent or distinct because they have mutually exclusive characteristics, thus having a search and/or examination burden by requiring different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) and the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Further, the prior art applicable to one species would not likely be applicable to another species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are held to be generic. Further, applicants are required to point out which claims correspond with which species, including new or amended claims. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search due to their mutually exclusive characteristics (for example, searching different classes/subclasses or electronic resources, or employing different search queries)
(b) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of inventions (ii) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143). and (iii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Frank Sardone on 14 September, 2022, a provisional election was made without traverse to prosecute the invention of Claims 1-13 and 21, and Species A, F and H.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 720 in Fig.7a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 26, lines 11-12 read “Each of the cameras 730 can include one or more lenses 730”. It is clear that this was intended to read instead “Each of the cameras 710 can include one or more lenses 730”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 5, the claim reads “a closure covering the seal and preventing the seal from being dislodge” [line 2]. This could be interpreted to be a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted to be a drafting error where the intention is to describe functional characteristics of items. For the purposes of prosecution, it will be assumed that the latter is the case. 
In regards to claim 9, the claim reads “the housing further includes a camera channel enclosing a camera and a light source configured to provide illumination for the camera” [lines 1-2]. The light source could be considered as part of the housing or an item enclosed in the camera channel. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed the latter is the case. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-14 of U.S. Patent No. 11,109,746 (henceforth ‘746). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regards to claim 2:
Present Application
An insertion device for a single port robotic surgery apparatus, the insertion device comprising: a housing including: 

an instrument channel positioned in an interior of the housing and extending along substantially an entire length of the housing, the instrument channel configured to removably house a surgical instrument; and 


an opening in a rear exterior surface of the housing, the opening providing access to the instrument channel and configured to facilitate insertion of the surgical instrument into the instrument channel; and 


an illumination device supported at least partially at the rear exterior surface of the housing and positioned proximal to the opening, the illumination device configured to illuminate the opening to facilitate insertion of the surgical instrument through the opening.
‘746 claim 1
An insertion device for a single port robotic surgery apparatus, the insertion device comprising: a housing including 

a plurality of instrument channels and a plurality of openings: the plurality of instrument channels being positioned in an interior of the housing and extending along substantially an entire length of the housing, the plurality of instrument channels configured to removably house a plurality of surgical instruments; and 

the housing including a rear exterior surface having the plurality of openings, the plurality of openings providing access to the plurality of instrument channels and configured to facilitate insertion of the plurality of surgical instruments into the plurality of instrument channels; and 

an illumination device supported at least partially at the rear exterior surface of the housing and positioned proximal to the plurality of openings, the illumination device configured to illuminate the openings to facilitate insertion of the plurality of instruments through the plurality of openings.


In regards to claim 3, it is anticipated by claim 2 of ‘746. 
In regards to claim 4, it is anticipated by claim 3 of ‘746. 
In regards to claim 5, it is anticipated by claim 4 of ‘746. 
In regards to claim 6, it is anticipated by claim 5 of ‘746. 
In regards to claim 7, it is anticipated by claim 6 of ‘746. 
In regards to claim 8, it is anticipated by claim 7 of ‘746. 
In regards to claim 9, it is anticipated by claim 10 of ‘746. 
In regards to claim 10, it is anticipated by claim 11 of ‘746. 
In regards to claim 11, it is anticipated by claim 12 of ‘746. 
In regards to claim 12, it is anticipated by claim 13 of ‘746. 
In regards to claim 13, it is anticipated by claim 14 of ‘746. 
In regards to claim 21:
Present Application
An insertion device for a single port robotic surgery apparatus, the insertion device comprising a housing including: 

a plurality of instrument channels positioned in an interior of the housing and extending along substantially an entire length of the housing, each instrument channel being configured to removably house a surgical instrument; and an opening in a rear exterior surface of the housing, the opening providing access to the plurality of instrument channels and configured to facilitate insertion of the surgical instrument into a selected one of the plurality of instrument channels; and 



an illumination device supported at least partially at the rear exterior surface of the housing and positioned proximal to the opening, the illumination device configured to illuminate the opening to facilitate insertion of the surgical instrument through the opening.
‘746 claim 1
An insertion device for a single port robotic surgery apparatus, the insertion device comprising: a housing including 

a plurality of instrument channels and a plurality of openings: the plurality of instrument channels being positioned in an interior of the housing and extending along substantially an entire length of the housing, the plurality of instrument channels configured to removably house a plurality of surgical instruments; and the housing including a rear exterior surface having the plurality of openings, the plurality of openings providing access to the plurality of instrument channels and configured to facilitate insertion of the plurality of surgical instruments into the plurality of instrument channels; and 

an illumination device supported at least partially at the rear exterior surface of the housing and positioned proximal to the plurality of openings, the illumination device configured to illuminate the openings to facilitate insertion of the plurality of instruments through the plurality of openings.


Allowable Subject Matter
	Claims 2-4 and 21 would be allowable if the double patenting rejections are overcome by amendment or terminal disclaimer. 
	Claims 5-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action, and the double patenting rejections overcome. 
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an insertion device for a single port robotic surgery apparatus, the insertion device comprising: 
a housing having an instrument channel therewithin and and extending along the entire length of the housing, the instrument channels configured to removably house a surgical instrument accessing the channels an opening in a rear exterior surface of the housing, and 
an illuminator supported on the rear exterior surface of the housing proximate to the opening, the illuminator configured to illuminate the opening to assist the insertion of the surgical instrument.
Simon et al. (US PGPUB 2005/0065496) teaches that instruments placed through an insertion device may have illumination thereupon to facilitate insertion therethrough. 
Secrest et al. (US PGPUB 2005/0267417) teaches that a proximal end of an insertion device configured for insertion of surgical instruments therethrough may be transparent to provide better viewing when placing instruments into the insertion device. 
Dillon et al. (US PGPUB 2015/0057537) teaches the above except for the illuminator, further teaching an instrument supported on a front exterior surface of the housing. 
In obvious combination, the above art teaches the above device, except for that the illuminator is supported on the rear exterior surface of the housing proximate to the opening. 
There is no reason or suggestion provided in the prior art to modify the above taught devices to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795